Citation Nr: 1821903	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  10-48 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.  

2.  Entitlement to service connection for a right shoulder disorder.  

3.  Entitlement to service connection for sleep apnea.  

4.  Entitlement to service connection for erectile dysfunction (ED).  

5.  Entitlement to service connection for a right hand disorder.  

6.  Entitlement to a rating in excess of 10 percent for cervical spine spondylosis.  

7.  Entitlement to a rating in excess of 10 percent for residuals of arthroscopic surgery of the right knee.  

8.  Entitlement to a rating in excess of 10 percent for arthritic changes of the right knee.  

9.  Entitlement to higher staged ratings for a right elbow disability, rated as noncompensable prior to February 1, 2017, and 10 percent disabling therefrom.  

10.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2).  

The Veteran served on active duty from January 1985 to March 2004.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA).  In an April 2013 Board determination, it was found that new and material evidence had been received that was sufficient to reopen the previously denied claim of service connection for a left shoulder disorder.  The reopened claim was remanded for additional evidentiary development.  Also remanded were the claims of entitlement to service connection for a right shoulder disorder, sleep apnea, ED, and a right hand disorder.  Claims for higher disability ratings for disorders of the cervical spine, right knee, and right elbow were also remanded for additional development, as was the Veteran's claim for a TDIU.  

During the appeal process, the noncompensable rating in effect for the right elbow disorder was increased to 10 percent, effective February 1, 2017.  Because the increase in the evaluation of the Veteran's elbow condition does not represent the maximum rating available for the condition, the claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  The issue has been appropriately rephrased on the title page.  

The case has now been returned to the Board for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The issues of entitlement to service connection for a right hand disorder and for ED, as well as the claim for a TDIU, are addressed in the REMAND portion of the decision below.  Those claims are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence of record weighs against findings that the Veteran has a chronic left or right shoulder disability.  

2.  Sleep apnea was not present in service and is not etiologically related to service.  

3.  At no time during the period on appeal is the Veteran's cervical spine spondylosis disability shown to have been manifested by forward flexion limited to 30 degrees or less, combined range of motion (ROM) of the cervical spine limited to 170 degrees or less, or muscle spasm or guarding resulting in abnormal gait or abnormal spinal contour; separately ratable neurological manifestations are not demonstrated.  

4.  The Veteran's right knee residuals of arthroscopic surgery are manifested by surgical removal of the semilunar cartilage resulting in osteoarthritis; ROM testing was not performed at the 2017 examination as the Veteran refused to be evaluated due to pain.  

5.  For the period prior to February 1, 2017, there was recurrent right elbow pain but without weakness, fatigability, decrease in endurance, incoordination, or flare-ups claimed.  The condition was not incapacitating, and he could perform daily activities.  Radiographic imaging was normal.  

6.  For the period from February 1, 2017, the right elbow manifested by normal ROM, the Veteran reported an increase in symptoms, to include weakness and intermittent sharp pain aggravated with ROM.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).  

2.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).  

3.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).  

4.  A rating in excess of 10 percent for cervical spondylosis is not warranted.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2017).  

5.  A rating in excess of 10 percent for residuals of right knee arthroscopic surgery is not warranted.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5259 (2017).  

6.  A rating in excess of 10 percent for arthritic changes of the right knee is not warranted.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5256, 5257, 5258, 5260, 5261, 5262, 5263 (2017).  

7.  For the period prior to February 1, 2017, the criteria for a compensable disability rating for right elbow strain have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5299-5024 (2017).  

8.  For the period from February 1, 2017, the criteria for a rating in excess of 10 percent compensable disability rating for right elbow strain have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5299-5024 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F3d. 1375, 1381 (Fed Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F3d. 1359, 1361 (Fed Cir. 2016) (applying Scott to a duty to assist argument).  

In the April 2013 Board decision mentioned above, the case was remanded to the RO in order to obtain private records to corroborate some of the Veteran's claims and to obtain VA examinations necessary to address the claims on appeal.  The VA examinations ordered were conducted, and the reports are of record.  The attempts to obtain additional private records were unsuccessful and additional attempts to obtain such are not necessary.  

There is a large amount of evidence in this case, consisting of both lay and medical evidence.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  
38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (2017).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  

In addition, certain chronic diseases (e.g., DJD) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2017).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2017), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2017).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2017).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a) (2012); 38 C.F.R. § 3.303(a) (2017); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Shoulder Disorders

Background and Analysis

The service treatment records (STRs) show that the Veteran was in a car accident in 1991 resulting in multiple right leg fractures and torn ligaments in the right hand.  Many years later, but also during service in 2003, reinjuring his knee.  These records include at least one reference to left shoulder pain in 2003.  At that time, the Veteran attributed his shoulder pain to using a crutch for his knee condition.  There were no diagnoses of shoulder disorders during service.  

At the time of a VA examination in June 2004, the Veteran reported that his right shoulder "pops."  He experienced mild soreness on swinging a tennis racket.  His left shoulder was "O.K."  Examination showed full ROM in both shoulders without pain.  

When examined by VA in August 2008, the Veteran's complaints did not include shoulder problems.  

A private physician reported in November 2009 that the Veteran had limited ROM in all planes of the shoulders.  He also reported shoulder crepitus.  The examiner opined that based on the history of injury in service provide by the Veteran, 

VA orthopedic examination in February 2010 was primarily for evaluation of his cervical spine disorder.  

As requested in the Board's 2013 remand, additional VA examination was conducted in February 2017.  The examiner reviewed the record and noted the medical history regarding the shoulders, to include the 2009 reports of shoulder strain.  The Veteran reported intermittent and sharp pain (10/10) in the shoulders, right greater than left, which was aggravated with lifting.  This was alleviated with medications and physical therapy.  The Veteran added that he could not bear weight on his right shoulder, and that his right shoulder motion was limited because of shoulder instability.  

The right shoulder showed ROM of flexion and abduction from 0 to 110 degrees. Normal was listed as 0 to 180 degrees.  External and internal rotation was 0 to 45 degrees.  Normal was listed as 0 to 90 degrees.  There was no functional loss, and no evidence of pain with weight bearing or objective evidence of crepitus.  There was suboptimal effort by the Veteran.  Pain was noted but did not result in functional loss.  The left shoulder ROM movements were normal although pain was reported.  The Veteran was able to perform repetitive use testing with at least three repetitions.  Muscle strength was normal bilaterally.  The examiner noted that he was unable to confirm a chronic right or left shoulder disability based on his review of the records and the contemporaneous examination.  

Clearly, the Veteran has reported shoulder problems intermittently over the years, and while limitations of bilateral shoulder ranges of motion were noted by a private physician, current examination is negative for actual chronic diagnoses.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131 (2012); and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  As there is no competent medical evidence of current shoulder disorders, the claims must be denied.  

The Board also points out that even if the Veteran did have current shoulder disorders, there is still no competent medical evidence which suggests that such might be of service origin to include any inservice injury or any service-connected disorder.  No chronic shoulder problems were noted in service, and while he has reported popping and instability in the shoulders (primarily in the right), no actual bilateral shoulder disorder is currently demonstrated.  Inasmuch as the evidence on file does not tend to show that the Veteran has a chronic right or left shoulder disorder which may be associated with service, the Board must conclude that service connection is not warranted.  

For the reasons stated above, the Board finds that the preponderance of the evidence is against the claims of service connection for bilateral shoulder disorders, and they must be denied.  As the preponderance of the evidence is against both of these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, No. 01- 7006 (Fed. Cir. December 17, 2001).

Sleep Apnea

Background and Analysis

As to the claim of service connection for sleep apnea, the STRs are negative for report of, treatment for, or diagnosis of sleep disturbance.  The Veteran filed a claim for compensation benefits in January 2008 for various conditions, to include sleep apnea, although he did not indicate previous treatment for such.  

As requested by the Board in the April 2013 examination, VA examination was conducted in December 2016 regarding this claim.  The examiner noted that his review of the claims file did not reflect a diagnosis of sleep apnea, and that this included comprehensive review of the Veteran in 2004.  At that time, his wife related that he snored and exhibited daytime sleepiness.  Further development did not include actual testing for sleep apnea as the examiner noted that there was nothing in the record to support a finding that any sleep apnea was of service origin.  

Added to the record in September 2017 was a private report reflecting diagnosis of sleep apnea following sleep study.  The examiner did not discuss etiology of this condition, other than to suggest that the Veteran should lose some weight.  

Based on the findings summarized above, it is the Board's conclusion that there is nothing in the record, to include actual clinical findings or complaints, suggesting that sleep apnea was incurred in service, nor that the condition is related to any service-connected disorder.  Sleep apnea was not complained of or diagnosed until years after discharge from service.  Moreover, the only reference to cause suggests that weight is an issue.  

Based on the foregoing, service connection is not warranted for sleep apnea.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2017).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2017).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Entitlement to a Rating in Excess of 10 Percent for Cervical Spine Spondylosis.  

Specific Legal Criteria

The Veteran's cervical spine disorder is rated under Code 5242 and the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  Under the General Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply: a 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, a combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A rating in excess of 40 percent requires unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (2017).  

Any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate DC.  38 C.F.R. § 4.71a, Code 5243, Note (1).  

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS)  Based on Incapacitating Episodes, the following ratings apply: A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks per year.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year.  An "incapacitating episode" is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Code 5243, Formula for Rating IVDS Based on Incapacitating Episodes, Note (1).  

In determining the degree of limitation of motion, the provisions of 38 U.S.C. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2017).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2017).  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2017).  

Background

Medical findings regarding the severity of the Veteran's cervical spine condition include reports of neck pain upon VA examinations in 2004, 2008 and 2010.  X-rays from 2004 forward show degenerative changes in the cervical spine.  In 2008, there was no radiation of cervical spine pain, and it was not incapacitating.  He sometimes wore a neck brace, but there was no associated weakness, fatigability, incoordination, or flare-ups.  ROM testing showed flexion to 35 degrees, extension to 30 degrees, and right and left lateral flexion to 20 degrees, and right and left rotation to 40 degrees.  There was no pain with repetitive testing.  

A private physician reported in November 2009 that cervical flexion/extension was "(60/50) 5/20."  Left and right rotation was reported as "(80) 30/30."  Left and right lateral bending was "(40) 15/15."  

When examined by VA in February 2010, the Veteran reported using Motrin and the occasional use of a soft neck brace to alleviate neck pain.  On exam, there were no spasms.  Active ROM testing showed flexion from 0 to 50 degrees with extension from 0 to 40 degrees.  Left lateral flexion was from 0 to 45 degrees.  Left lateral rotation was from 0 to 80 degrees.  Right lateral flexion was from 0 to 45 degrees.  Right lateral rotation was from 0 to 80 degrees.  There was no objective evidence of pain on active ROM.  

VA cervical spine examination in December 2016 reflected continued diagnosis of degenerative arthritis of the cervical spine with spondylosis.  His neck pain was non-radiating.  ROM testing was noted to be normal.  Specifically, the Veteran had full forward flexion and extension from 0 to 45 degrees.  Right and left lateral flexion was full from 0 to 45 degrees, and right and left lateral rotation was full from 0 to 80 degrees.  There was pain on left lateral flexion, but no evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the cervical spine.  He was able to perform repetitive use testing with at least three repetitions without additional functional loss.  X-rays continued to show degenerative joint disease (DJD) in the cervical spine.  

Analysis

The Veteran's cervical spine disability has been rated 10 percent under Code 5242.  To warrant the next higher (20 percent) schedular rating under the General Formula, the evidence must show that forward flexion of the cervical spine is limited to less than 3 degrees, combined range of motion of the cervical spine is limited to less than 170 degrees, or that there is muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The record does not show any period of time under consideration when symptoms were of (or approximated) a severity warranting a rating in excess of 10 percent.  The greatest degree of limitation of cervical forward flexion, noted on August 2008 VA examination, was to 35 degrees (even with consideration of pain and repetitive motion); the combined range of motion on that examination was 180 degrees.  As noted above, the most recent examination of the cervical spine in 2016 showed full range of cervical spine motion.  Abnormal gait or contour of the spine is not shown.  Moreover, pain was not radiating.  Accordingly, a higher rating under the General Formula is not warranted.  Moreover, a separate compensable rating for neurological manifestations is not warranted.  

The preponderance of the evidence is against the claim for a rating in excess of 10 percent for the Veteran's cervical spine disability.  Accordingly, the appeal in the matter must be denied.  Gilbert, supra.  


Entitlement to a Rating in Excess of 10 Percent for Residuals of Arthroscopic Surgery of the Right Knee, and 
Entitlement to a Rating in Excess of 10 Percent for 
Arthritic Changes of the Right Knee.

Service connection for right knee disorders was granted upon rating decision in July 2004.  The Veteran was assigned separate 10 percent ratings for arthroscopic residuals and for arthritic changes.  It is contended that increased ratings are warranted.  

Specific Legal Criteria

The Veteran's right knee disorders are rated under 38 C.F.R. § 4.71a, DCs 5003-5260.  Hyphenated DCs are used when a rating under one Code requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2017).  The additional DC shown after the hyphen represents the basis for the rating, and the primary Code indicates the underlying source of the disability.  In this case, DC 5260 is used for rating limitation of motion of the leg, while DC 5003 represents arthritis, the underlying source of the disability.  

DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion. Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.  38 C.F.R. § 4.71a.  

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  Id.  

DCs 5260 and 5261 set forth rating criteria for limitation of motion of the leg, with normal ranges of motion of the knee from 0 degrees in extension, to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II (2017).  DC 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling. 38 C.F.R. § 4.71.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint).  

Under DC 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is warranted for ankylosis of the knee with flexion between 10 degrees and 20 degrees.  38 C.F.R. § 4.71a, DC 5256 (2017).  

Under DC 5257, other impairment of the knee, recurrent subluxation or lateral instability, a 10 percent rating is assigned for slight impairment.  A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.  38 C.F.R. § 4.71a, DC 5257 (2017).  

Under DC 5258, a 20 percent rating is warranted for cartilage, semilunar dislocated, with frequent episodes of locking, pain, and effusion into the joint.  The 20 percent rating is the only rating available under DC 5258.  38 C.F.R. § 4.71a, DC 5258 (2017).  

Under DC 5259 provides that a 10 percent rating is warranted for surgically removed semilunar cartilage that is symptomatic.  A semilunar cartilage is one of the menisci of the knee joint.  A 10 percent rating is the maximum schedular evaluation allowed under DC 5259.  38 C.F.R. § 4.71a, DC 5258 (2017).  

Under DC 5262, pertaining to impairment of the tibia and fibula, malunion with slight knee or ankle disability warrants a 20 percent rating; malunion with marked knee or ankle disability warrants a 30 percent rating; and nonunion of the tibia and fibula, with loose motion, requiring brace, warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a, DC 5262 (2017).  

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), it was held that a veteran who has arthritis and instability of the knee might be rated separately under DCs 5003 and 5257, provided that any separate rating must be based upon additional disability.  When a knee disorder is already rated under DC 5257, the veteran must also have limitation of motion under DC 5260 or DC 5261 in order to obtain a separate rating for arthritis.  

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under DC 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under DC 5260 or DC 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  More recently, the VA General Counsel held that separate ratings could be provided for limitation of knee extension and flexion under DCs 5260 and 5261.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  

For VA compensation purposes, normal ROM for the knee is 0 degrees of extension with flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2017).  

As noted previously herein, the Veteran has established service connection for residuals of right knee arthroscopic surgery and for arthritic changes.  Each aspect of the right knee disorder receives a 10 percent rating.  

Background and Analysis

Initially, as to the claim for a rating in excess of 10 percent for arthroscopic right knee residuals, it is noted that the STRs reflect that the Veteran underwent surgery to the right anterior cruciate ligament (ACL) and meniscus during service following a fall in 2003.  The RO assigned a 10 percent upon rating action in 2004 pursuant to DC 5259 which continues to the present day.  This is the maximum rating allowed pursuant to that DC.  

As noted earlier, the Veteran's limitation of motion in the right knee is rated separately (and that discussion follows).  To warrant a rating in excess of 10 percent for residuals of the right knee surgery, the Veteran would have to show ankylosis pursuant to DC 5256; instability of the knee pursuant to DC 5257; cartilage, semilunar dislocated, with frequent episodes of locking, pain, and effusion into the joint, pursuant to DC 5258; or impairment of the tibia and fibula, malunion with slight knee or ankle disability pursuant to DC 5262.  

Of record are VA examinations reports from 2004 and 2008, as well as a private physician's 2009 report.  Also available for review are VA examination reports from 2010 and 2017.  None of these reports reflect the residuals of right knee surgery as required by the appropriate DCs that would result in a rating in excess of 10 percent.  Specifically, for example, there is no right knee ankylosis, instability, episodes of locking or effusion into the joint, nor impairment of the tibia and fibula.  

As to the claim that a rating in excess of 10 percent is warranted for arthritic changes in the right knee, it is noted that right knee active ROM testing in 2004 showed 0 degrees of extension with 120 degrees of flexion.  There was crepitation with motion but no instability.  When examined in August 2008, the Veteran wore a knee brace.  There was no tenderness to palpation and no swelling.  ROM was to 115 degrees active and to 130 degrees passive.  Extension was 10 degrees less than 0.  There was no pain, fatigability, or decrease of endurance.  A private physician reported in November 2009 that the Veteran wore a knee brace and limped.  There was crepitus and pain on motion/palpation and over the joint lines with 4/5 strength in extension and flexion.  In February 2010, the Veteran reported an achy localized pain in the right knee which occasionally swelled and was stiff.  His complaints were exacerbated with prolonged standing and/or walking without a knee brace in place.  His symptoms had gradually increased over the years.  There was no instability or giving way reported.  ROM in the right knee was 0 to 100 degrees of flexion.  Extension was limited by -5 degrees.  There were no additional limitations after three repetitions of ROM.  The Veteran refused ROM testing in February 2017 due to his fear of pain.  

Based on the evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's right knee arthritic changes is not warranted.  In so deciding, the Board highlights that the Veteran refused to perform ROM testing during the most recent February 2017 VA examination for fear that such movement would cause pain.  The VA examiner was therefore unable to provide the exact degrees of his right knee ROM.  As a result, the Board must come to a determination solely on the basis of information included in the record.  38 C.F.R. § 3.655 (2017).  The Board reminds the Veteran that the duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

As previously noted, flexion of the leg limited to 30 degrees is rated 20 percent disabling.  None of the medical evidence of record shows such limitation.  Moreover, no instability is indicated.  Thus, a disability rating in excess of 10 percent is not warranted under the criteria of the General Rating Formula.  

It is necessary to consider, along with the schedular criteria, functional loss due to flare ups of pain, fatigability, incoordination, pain on movement and weakness.  DeLuca, 8 Vet. App. at 206- 07.  The evidence includes the Veteran's complaints of right knee pain requiring the wearing of brace on occasion.  Taking all of the evidence of record into consideration, the Board finds that the Veteran's right knee disability is likely manifested by some functional limitation due to pain on motion.  Indeed, the February 2017, VA examination report includes the Veteran's report of pain to severe to accomplish ROM testing.  However, even accounting for any limitations of his right knee disorder due to pain, all reports of record that include right knee ROM testing show that motion exceeds that which is required for a 20 percent disability rating.  The Board finds that the currently assigned 10 percent rating contemplates any additional impairment due to pain.  Essentially, there is no showing of any other functional impairment which would warrant a higher rating for these complaints of pain.  38 C.F.R. §§ 4.7, 4.10, 4.45, 4.59, 4.71a (2017).  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claim.  

Entitlement to Higher Staged Ratings for a Right Elbow Disability, Rated as Noncompensable Prior to February 1, 2017, and 10 Percent Disabling Therefrom.  

Specific Legal Criteria

Service connection for a right elbow disorder was established upon rating decision in September 2004.  A noncompensable rating was assigned pursuant to DC 5204 for tenosynovitis.  For conditions under DC 5024, the rating is based on limitation of motion of the affected parts.  The Veteran's right elbow disability has been evaluated under DC 5207, governing limitation of extension of the forearm.  (In this case, the criteria for the major forearm are addressed, as the Veteran's right arm is shown to be his dominant side as noted upon VA examination in June 2004.)  Under DC 5207, a 10 rating of percent is warranted for extension limited to 45 degrees or 60 degrees; 20 percent when limited to 75 degrees; 30 percent when limited to 90 degrees; 40 percent when limited to 100 degrees; and 50 percent when limited to 110 degrees.  38 C.F.R. § 4.71a, DC 5207 (2017).  Further, limitation of flexion of the major forearm, when flexion is limited to 110 degrees, warrants a noncompensable rating; when limited to 100 degrees, a 10 percent rating is warranted; when limited to 90 degrees, a 20 percent rating is warranted; when limited to 70 degrees, a 30 percent rating is warranted; when limited to 55 degrees, a 40 percent rating is warranted; and when limited to 45 degrees, a 50 percent rating is warranted.  38 C.F.R. § 4.71a, DC 5206 (2017).  

Normal ranges of motion associated with the elbow include flexion from 0 degrees to 145 degrees.  Forearm pronation is from 0 degrees to 80 degrees, and forearm supination is from 0 degrees to 85 degrees.  38 C.F.R. § 4.71, Plate I (2017).  

Background

VA examination of the right elbow in June 2004 showed ROM testing from 0 to 130 degrees.  Movements were performed fluently without objective reports of pain.  A private physician reported in November 2009 that the Veteran's right elbow had 4/5 strength with crepitus and pain on motion.  

The VA remanded the claim in April 2013 for evaluation of the right elbow.  The requested examination as conducted in February 2017.  At that time, the Veteran reported that his right elbow condition had worsened.  He experienced weakness and intermittent sharp pain (10/10) with ROM.  His complaints were alleviated with rest and medication.  ROM testing showed pain with all movements.  Elbow flexion was full at 0 degrees to 145 degrees.  Forearm supination was full at 0 to 85 degrees and forearm pronation was full at 0 to 80 degrees.  The Veteran was able to perform repetitive use testing without additional functional loss or loss of ROM.  

Analysis

Following review of the claims file, it is the Board's conclusion that for the period prior to VA examination on February 1, 2017, a compensable rating is not warranted.  While the Veteran reported some pain and popping in the right elbow, actual limitations in the elbow were not reflected in the clinical evidence.  Without evidence that the disability had resulted in limitation of flexion of the right forearm to 100 degrees or limitation of extension of the right forearm to 45 degrees, an initial compensable disability rating is not warranted.  See 38 C.F.R. § 4.71a, DCs 5206, 5207.  That being said, it is noted that the RO chose to grant the Veteran a 10 percent rating based on his February 2017 complaints of pain with all elbow ranges of motion.  It is noted that the Veteran said that his eight elbow condition had worsened.  While no actual limitation of function or limitation of ROM was shown, a 10 percent rating was assigned based on the complaints of pain without any compensable limitation motion.  The Board considers this a generous reading of the DCs, to include DeLuca considerations, but nonetheless a rating in excess of 20 percent is not warranted as there was no limitation of motion of the right elbow.  The disability is not shown to involve any other factor that would warrant consideration of any other provision of the VA's rating schedule.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claim.  


ORDER

Entitlement to service connection for a left shoulder disorder is denied.  

Entitlement to service connection for a right shoulder disorder is denied.  

Entitlement to service connection for sleep apnea is denied.  

Entitlement to a rating in excess of 10 percent for cervical spine spondylosis is denied.  

Entitlement to a rating in excess of 10 percent for residuals of arthroscopic surgery of the right knee is denied.  

Entitlement to a rating in excess of 10 percent for arthritic changes of the right knee is denied.  

Entitlement to higher staged ratings for a right elbow disability, rated as noncompensable prior to February 1, 2017, and 10 percent disabling therefrom, is denied.  


REMAND

Unfortunately, and for reasons explained below, in order to comply with the legal duty to assist the Veteran, the Board finds that it must once again remand the claims for service connection for a right hand disorder and for ED.  The claim for entitlement to a TDIU is also remanded.  

Initially, as to the claim for service connection for a right hand disorder, the Board notes that the February 2017 VA examination report is not favorable to the Veteran's claim.  However, it is noted that the negative opinion provided does not appear to have considered the inservice report that the Veteran tore ligaments in the right hand in April 1991.  The record reflects diagnoses of right carpal tunnel syndrome and a right hand tremor, but additional medical discussion is necessary in that it is unclear as to whether the inservice injury has been considered.  An addendum report is necessary regarding the etiology of this right hand disorder as the 2017 examination is inadequate to answer the medical questions at hand.  

Similarly, a VA examination regarding the etiology of ED is inadequate in that while a negative opinion was reached, the examiner did not provide a rationale as to why ED was not associated with service-connected hypertension (HTN), and because there was no discussion regarding medications taken to treat his various service-connected disorders.  An addendum report is necessary.  

As to the claim for a TDIU, that issue is also remanded pending adjudication of the additional claims on appeal, as it is inextricably intertwined with the outcome of these claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (claims are inextricably intertwined when they have common parameters, such as when the outcome of one may affect the outcome of the other.  And to avoid piecemeal adjudication of these types of claims, they should be considered together).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The claims file should be sent to the February 2017 right hand examiner, or an appropriate substitute, to obtain an addendum opinion.  If a new examination is deemed necessary to respond to the request, one should be scheduled.  

After reviewing the evidence of record, the examiner should provide opinion as to: 

Whether any right hand disorder, to include right upper extremity carpal tunnel syndrome and a hand tremor, is at least as likely as not (a 50 percent probability or greater) related to the Veteran's military service, to include his right hand torn ligaments in 1991.   

The examination report must include a rationale for all opinions expressed.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

2.  Then, the claims file should be sent to the February 2017 ED examiner, or an appropriate substitute, to obtain an addendum opinion.  If a new examination is deemed necessary to respond to the request, one should be scheduled.   

After reviewing the evidence of record, the examiner should provide an opinion as to whether the Veteran's ED is at least as likely as not ( a 50 percent probability or greater) related to any service-connected disability, to include his adjustment disorder, his orthopedic disorders, or his HTN, and any medidcations taken in their treatment.  

The examination report must include a rationale for all opinions expressed.  

3.  After completing any additional development deemed necessary, readjudicate the issues of entitlement to service connection for a right hand disorder, entitlement to service connection for ED, and entitlement to a TDIU, in light of any additional evidence added to the records assembled for appellate review.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the January SSOCs of record, and provide an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  



______________________________________________
J. Schulman
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


